Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Resulta verdaderamente difícil aceptar la decisión que emite el Tribunal en el día de hoy en el presente caso. La misma no sólo violenta las disposiciones de la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II —lo cual tiene la consecuencia de que se viole el debido procedimiento de ley— sino que la referida decisión mayoritaria desafía, y resulta contraria a, todo sentido de lógica.
( — I
Un juez instructor determinó causa probable para arresto, por dos (2) infracciones al Art. 87 del vigente Có-digo Penal, 33 L.P.R.A. see. 4006, contra el aquí peticiona-rio Ramón Andaluz Méndez. Celebrada la correspondiente vista preliminar, al amparo de las disposiciones de la Regla 23 de Procedimiento Criminal, supra, un juez del entonces Tribunal de Distrito determinó que no existía causa probable para acusar a Andaluz Méndez.
*681No conforme, el Ministerio Público solicitó la celebra-ción de una vista en alzada. En la misma, el Estado pre-sentó cuatro (4) testigos, luego de lo cual dio por “sometido” su caso. En esos momentos, la representación legal del pe-ticionario informó al juez que presidía dicha vista que te-nía la intención de presentar tres (3) testigos. En relación a ello, el magistrado expresó, en lo pertinente, que no tenía “ningún reparo en escucharlos, pero yo no voy a dirimir controversias de prueba aquí porque entiendo que no es mi función. ... Ahora, ¿quién dice la verdad, si es que hay con-flicto en la prueba? Eso no me corresponde a mi decidirlo”. Informe para mostrar causa, Apéndice, págs. 101-102. Ante ello, la defensa —con razón— optó por no presentar prueba. Se determinó causa probable para acusar.
Radicados los correspondientes pliegos acusatorios ante el Tribunal de Primera Instancia, Sala Superior de San Juan, la defensa presentó una moción de desestimación al amparo de las disposiciones de la Regla 64(p) de Procedi-miento Criminal, supra. Alegó, en lo pertinente, que no se había determinado causa probable en la vista preliminar “con arreglo a la ley y a derecho” debido, de manera principal, a que no se le permitió presentar prueba de defensa en la misma. Dicha moción fue declarada sin lugar. Solici-tada la revisión de dicha determinación, vía certiorari, el Tribunal de' Circuito de Apelaciones confirmó.
Inconforme, acudió ante este Tribunal el peticionario Andaluz Méndez. En el día de hoy, una mayoría de los integrantes del Tribunal confirma dicha actuación. Al así hacerlo, la Mayoría establece una tenebrosa norma jurisprudencial. Se resuelve, en el día de hoy, que:
Teniendo en mente que la vista preliminar no es un minijuicio, cuando se haga un ofrecimiento de prueba que por su natura-leza demuestra en forma incontrovertida que el imputado no cometió el delito imputado, que cometió un delito menor o que se violaron garantías o privilegios constitucionales que justifi-can su exoneración en esa etapa, el magistrado viene obligado a escuchar la prueba así ofrecida, siempre y cuando ésta permita disponer del caso en ese momento y no requiera resolver cuestio-nes de credibilidad que correspondan a la etapa del juicio. (En-*682fasis en el original suprimido y énfasis suplido.) Opinión mayo-ritaria, pág. 663.
Como puede notarse, dicha norma resulta ser, además de errónea, totalmente contradictoria. Por un lado, se afirma que la vista preliminar “no es un minijuicio”. Por otro lado, se requiere que la prueba que presente el impu-tado de delito demuestre fehacientemente su inocencia; ello convierte prácticamente a la vista preliminar en un juicio plenario en esa clase de situaciones.
I — l h-l
No hay duda sobre el hecho de que la génesis de la vista preliminar, que establece la citada Regla 23 de Procedi-miento Criminal, ante, es estatutaria; esto es, dicha vista no es de origen constitucional. Ahora bien, tampoco puede haber duda alguna sobre el hecho de que, una vez la misma fue incorporada a nuestro ordenamiento jurídico, la referida vista entró a formar parte integral del debido pro-cedimiento de ley. Cf. Pueblo v. Prieto Maysonet, 103 D.P.R. 102, 107-108 (1974); Reyes v. Delgado, 81 D.P.R. 937, 941 (1960). Ello, naturalmente, tiene la consecuencia de que la vista preliminar no puede ser obviada, desmembrada o desnaturalizada por este Tribunal.
Conforme claramente se establece en la referida Regla 23, inciso (c), el imputado de delito tiene el derecho a “con-trainterrogar a los testigos en su contra y ofrecer prueba en su favor”. Es por ello que sostenemos que el coartar o restringir, de manera arbitraria o irrazonable, cuales-quiera de esos derechos violenta la cláusula sobre el debido procedimiento de ley. Ello, naturalmente, no significa que el magistrado que preside la vista preliminar no tiene au-toridad o discreción para regular los procedimientos que ante él se celebran; ese es un derecho inherente al ejercicio *683de su delicada función de impartir justicia. En síntesis y como anteriormente hemos expresado:(1)
Una determinación de causa probable realizada en una vista preliminar en la cual se restringe arbitraria e irrazona-blemente el derecho que tiene el imputado de delito a contrain-terrogar los testigos en su contra y .en que se priva a éste del derecho a presentar prueba en su favor es una no realizada “con arreglo a la ley y a derecho” por razón de haberse infringido el debido procedimiento de ley, siendo inmaterial cuán fuerte y confiable pueda haber sido la prueba presentada por el Estado durante dicha vista. (Enfasis suplido.) Pueblo v. Cruz Bayona, 124 D.P.R. 568, 579 (1989).
rH h-1 hH
Ahora bien, y en lo pertinente al caso ante nuestra con-sideración, ¿qué significa el derecho a “ofrecer prueba a su favor”?
Conforme resuelve la Mayoría en el presente caso, de hoy en adelante, únicamente procede la presentación de prueba de defensa a nivel de vista preliminar cuando, a juicio del magistrado que presida dicha vista, tal prueba “demuestr[e] en forma incontrovertida que el imputado no cometió el delito imputado, que cometió un delito menor o que se violaron garantías o privilegios constitucionales que justifican su exoneración en esa etapa”; esto es, siempre y cuando, a juicio del referido magistrado, dicha prueba "per-mita disponer del caso en ese momento” y la misma “no requiera resolver cuestiones de credibilidad (Énfasis suprimido.) Opinión mayoritaria, pág. 663.
Dicho de manera más sencilla, y conforme la Mayoría, el derecho que concede la citada Regla 23 a todo imputado de delito, de “ofrecer prueba a su favor” con el propósito de evitar ser sometido a un proceso criminal en forma injus-tificada, ya no existe. El Tribunal, de un plumazo y de ma-nera arbitraria e irrazonable, lo ha eliminado por medio de *684la decisión que emite en el presente caso; acción mayorita-ria que, repetimos, violenta el debido procedimiento de ley.
Somos del criterio, por otro lado, que el derecho a pre-sentar prueba durante la vista preliminar necesariamente conlleva la obligación del magistrado que preside dicha vista a considerar la misma a los fines de la determinación que sobre existencia, o no, de causa probable tiene éste que hacer. En otras palabras, aquí no se trata —como aparen-temente entiende la Mayoría— de una competencia depor-tiva en que una persona compite por el placer de competir.
Si existe la obligación, por parte del magistrado, de con-siderar la prueba de defensa que el imputado tiene a bien presentar, ello necesariamente conlleva, además, la obliga-ción del magistrado de aquilatar la misma; esto es, viene en la obligación de dirimir credibilidad si es que la prueba de defensa contradice la prueba de cargo.(2)
Y es que ello no puede ser de otra manera. Si es que el magistrado no está obligado a considerar y aquilatar la prueba que el imputado presente, ¿cual es el propósito, o la lógica, tras la concesión del derecho a presentarla?
En nuestro criterio, supeditar o condicionar el derecho de los imputados de delito en nuestra jurisdicción a presen-tar prueba a nivel de vista preliminar —derecho que, de manera expresa, concede la mencionada disposición regla-mentaria— únicamente en aquellas ocasiones en que “ésta permita disponer del caso en ese momento y no requiera resolver cuestiones de credibilidad que correspondan a la etapa del juicio” (opinión mayoritaria, pág. 663), constituye una restricción, arbitraria e irrazonable, de la vista preli-minar por parte de este Tribunal que es violatoria del de-bido procedimiento de ley. Dicha actuación desnaturaliza totalmente la vista preliminar, por cuanto equipara la misma a la vista en que se determina causa probable para *685arresto. De hoy en adelante realmente no existe diferencia alguna entre ambas vistas y no hay razón válida alguna para mantener vigente las dos vistas.
IV
El caso ante nuestra consideración es un ejemplo dra-mático de lo erróneo de la norma hoy implantada por el Tribunal. Debe recordarse que en la vista preliminar que originalmente se celebrara en el mismo, en la cual ambas partes presentaron prueba, el magistrado que presidió la misma determinó inexistencia de causa probable para acusar. Esto es, la prueba que presentó en dicha etapa el aquí peticionario convenció a dicho magistrado de que él no debía ser sometido a los rigores de un proceso criminal. Debemos presumir —de hecho, estamos obligados a hacer-lo— que el referido magistrado es una persona conocedora del Derecho y un funcionario probo y honorable que des-cargó sus funciones de manera objetiva y responsable.
A nivel de vista preliminar en alzada, sin embargo, otro magistrado —igualmente honesto y responsable— deter-minó causa probable para acusar. Si ambos funcionarios son personas honorables, conocedoras de la ley y responsa-bles, ¿por qué dos (2) dictámenes completamente opuestos y contradictorios? La contestación luce ser sencilla: el pri-mero escuchó tanto la prueba de cargo como la de la de-fensa y el otro sólo consideró la del Estado.
V
La ola de criminalidad que lamentablemente azota a nuestro Puerto Rico —la cual es, y debe ser, causa de pro-funda y particular preocupación para todas las personas que tienen que ver, de una u otra forma, con la adminis-tración de la justicia en nuestra jurisdicción— se combate de manera efectiva, entre otras maneras: nombrando cada día más y mejores agentes del orden público; adiestrando *686adecuadamente a aquellos que ya forman parte de la fuerza policiaca; nombrando fiscales que estén capacitados para desempeñar dichos cargos, ofreciendo a éstos cursos de mejoramiento profesional que les permitan competir de igual a igual con los abogados en la práctica privada de la profesión; designando jueces a nivel de instancia verdade-ramente competentes y aprobando la legislación necesaria para que éstos nunca puedan ser objeto de presiones e in-fluencias extrañas al ejercicio de sus cargos; mejorando los salarios de todos los antes mencionados funcionarios públi-cos para así poder atraer, y evitar el éxodo de, los compe-tentes; concediendo a la Rama Judicial la tan necesaria autonomía fiscal para que ésta pueda implementar los pro-gramas que son necesarios; construyendo y manteniendo prisiones adecuadas y seguras que no sólo brinden lo nece-sario a los convictos de delito, sino que impidan que éstos se escapen impunemente de las mismas; y aprobando le-gislación adecuada que impida que le sea concedida liber-tad bajo palabra a reclusos que no lo ameritan.
Dicha ola criminal, sin embargo, no se combate permi-tiendo que el Estado viole impunemente los derechos civi-les de los ciudadanos —haciendo, a manera de ejemplo, incursiones ilegales en vecindarios, las cuales no pasan de ser un espectáculo para fines de publicidad— como tam-poco eliminando de un plumazo las garantías procesales que establece nuestro ordenamiento jurídico y las que este Tribunal, a través de los años, ha considerado prudente reconocer a toda persona que es acusada de la supuesta comisión de un delito público.
En lo que concierne al caso ante nuestra consideración no alcanzamos a comprender la “sabiduría” de la norma hoy establecida que elimina el derecho de un imputado de delito a ofrecer prueba a su favor en la vista preliminar. Debe recordarse que, de ordinario, el escuchar no hace daño a nadie.
El Tribunal, lamentablemente, se olvida de que el “pro-pósito evidente de la vista preliminar es evitar que se so-*687meta a un ciudadano en forma arbitraria e injustificada a los rigores de un proceso criminal” (Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970)), y que lo que garantiza la cláusula del debido proceso de ley es el derecho a ser oído, no necesariamente el de convencer.
Es por ello que disentimos.

 Véase opinión disidente emitida por el Juez suscribiente, a la cual se unió el Juez Asociado Señor Hernández Denton, en Pueblo v. Cruz Bayona, 124 D.P.R. 568, 573 (1989).


 Hay que mantener presente que la prueba de defensa que presente el impu-tado puede no necesariamente contradecir la prueba de cargo. Ejemplo de ello sería cuando, habiéndosele acusado del delito de asesinato en primer grado, el imputado presenta prueba sobre “súbita pendencia y arrebato de cólera”; ello con el propósito de lograr una reducción, a nivel de vista preliminar, en la calificación del delito.